12/09/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0454



                            No. DA 22-0454

IN RE THE MARRIAGE OF:

ROBERT J. BURNS,

           Petitioner and Appellant,

     and

LEE MALDEREY BURNS,

           Respondent and Appellee.


                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing, Court

Reporter Tamara Stuckey is granted an extension of time to and

including January 6, 2023, within which to prepare, file, and serve the

transcripts requested on appeal.

     The Clerk shall serve a copy of this Order upon counsel of record,

the District Court, and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   December 9 2022